Filed 3/11/16 In re I.C. CA3
                                                  NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                             THIRD APPELLATE DISTRICT

                                                            (Sacramento)

                                                                    ----



In re I.C., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,

                     Plaintiff and Respondent,                                                        C078353

          v.                                                                             (Super. Ct. No. JV134675)

I.C.,

                     Defendant and Appellant.


          Committed to the Department of Corrections and Rehabilitation, Division of
Juvenile Facilities, (DJF) the minor, I.C., appeals, contending he is entitled to additional
predisposition credit for time spent in custody on all previously sustained petitions. The
minor contends the juvenile court aggregated his period of physical confinement on
multiple petitions. In the alternative, if the juvenile court did not aggregate the petitions
and only sentenced on one offense, the minor contends the written order of commitment
must be amended to delete reference to the previously sustained petitions for it to reflect
only the petition on which the court set the maximum period of confinement. Lastly, the
parties agree the minor is entitled to five additional days of credit due to a calculation


                                                                     1
error. We conclude the record does not support the minor’s contention that the juvenile
court aggregated the periods of confinement for the multiple petitions. Rather, the
juvenile court sentenced the minor to serve the maximum period of confinement on one
offense. We also conclude there is no need to amend the court’s written commitment
order. Finally, we agree with the parties that the minor is entitled to five additional days
of credit. We modify the commitment order accordingly. In all other respects, we affirm
the order.
                                          FACTS
       In January 2013, the minor was adjudged a ward of the court for committing
vandalism. In May 2013, the minor was continued as a ward for grand theft. In
September 2013, he was again continued as a ward for being an accessory after the fact
and misdemeanor assault by means of force likely to produce great bodily injury (GBI).
In April 2014, the minor admitted that on February 11, 2014, he committed grand theft
and assault by means of force likely to produce GBI. At the April hearing, the minor was
advised the aggregate maximum term of confinement was six years eight months.
       Dispositions progressed and included probation, home supervision, juvenile hall,
electronic monitoring, work project, and two in-state (Level A) placements: Boy’s
Republic and Rite of Passage. On June 24, 2014, while in the second Level A placement
(Rite of Passage), the minor violated probation when he battered a group-home staff
member and continued to use profanity, racial slurs, and gang expressions despite
directives from group home staff to stop. After being terminated from Rite of Passage,
the minor was confined in juvenile hall where he was involved in numerous incidents.
       The probation department recommended the minor be committed to DJF since all
available rehabilitation resources had been exhausted and the minor had been rejected by
out-of-state (Level B) placement facilities. The probation department also recommended
a total confinement time of six years eight months based on all the sustained petitions.
The prosecutor disagreed with probation’s recommendation and requested the minor be

                                              2
committed to DJF for a total confinement time of four years for the February 2014 assault
offense.
       At the disposition hearing on January 13, 2015, the minor was advised the
aggregate maximum term of confinement was six years eight months. In its ruling, the
juvenile court noted “[the prosecutor’s] argument and request that the maximum time be,
in fact, limited to that for the [February 11, 2014 assault offense], that being four years
and not the overall aggregate time of six years eight months as previously noted and
recommended by [the probation department].” The court committed the minor to DJF
“for a maximum confinement term of four years not to exceed, obviously, the statutory
limitation of 23.” As to custody credits, the court asked for the number of total days of
credit tied to the February 11, 2014 assault offense. Based on that calculation, the court
ordered 305 days of custody credits. The minor filed a timely notice of appeal.
       On January 30, 2015, the juvenile court recalled the matter to consider a possible
out-of-state placement (Level B). On February 10, 2015, the court concluded the out-of-
state placement would not be appropriate and continued the DJF commitment, noting the
minor had an additional 28 days of credit since January 13, 2015. The minor filed a
timely notice of appeal.
                                       DISCUSSION
       In calculating the minor’s maximum period of confinement, a minor is entitled to
credit for actual time spent in physical confinement on the allegations. (In re Lorenzo L.
(2008) 163 Cal. App. 4th 1076, 1079; In re Eric J. (1979) 25 Cal. 3d 522, 536.) A minor is
entitled to credit from the day the minor is arrested to the day of sentencing. A partial
day is treated as a full day. If a juvenile court elects to aggregate a minor’s period of
confinement on multiple petitions, the court must award predisposition custody credits
relative to the multiple petitions. If a juvenile court elects not to aggregate, the court may
not award credits attributable to those petitions. (Welf. & Inst. Code, § 726, subd. (d)(3);



                                              3
In re A. M. (2014) 225 Cal. App. 4th 1075, 1085-1086; People v. Smith (1989)
211 Cal. App. 3d 523, 525-527; In re Ricky H. (1981) 30 Cal. 3d 176, 185.)
       The record does not support the minor’s contention he is entitled to predisposition
credit on all the previously sustained petitions. The juvenile court set a four-year
maximum physical confinement period, a term relative to the February 2014 assault
offense. In its oral ruling, the juvenile court rejected the probation department’s
recommendation to impose the aggregate maximum period of confinement and instead
imposed the maximum period of confinement for the February 2014 assault offense. The
custody credits awarded also reflect the time served relative to the February 2014 assault
offense.
       Contrary to the minor’s claim, the juvenile court did not err in advising the minor
of a potential maximum disposition of an aggregate term of six years eight months. The
minor was advised of the six-year-eight-month maximum when he admitted the February
2014 assault offense. (See Welf. & Inst. Code, § 700 [juvenile court advises of potential
consequences of petition].) At the January 13, 2015 hearing, the juvenile court noted the
minor had been advised of the aggregate maximum confinement period when he entered
his admission for the February 2014 assault offense.
       The juvenile court’s written commitment order (Judicial Council Forms, form JV-
732) does not support the minor’s contention that the juvenile court aggregated the period
of confinement on the multiple petitions. The fact the form provides a space to list all of
the sustained petitions does not mean the court aggregated the time for the maximum
physical confinement period. In fact, the terms for the various offenses in the other
sustained petitions, although listed, have not been added together (added together equals
six years eight months). Further, a separate space on the form shows the maximum
period of physical confinement to be four years.




                                             4
       We conclude the minor is not entitled to credit for time spent in custody on the
previously sustained petitions because the juvenile court did not aggregate the time for
the offenses in those petitions.
       In the alternative, if the juvenile court did not aggregate the petitions and only
sentenced on one offense, the minor contends the written order of commitment must be
amended to delete reference to the previously sustained petitions to reflect only the
petition on which the court set the maximum period of confinement. The minor claims
the form as prepared may be “misleading” to the parole board. We reject his contention.
As explained above, the form is consistent with the juvenile court’s order.
       Lastly, we agree with the parties that the minor is entitled to five additional days
of credit. On January 13, 2015, the juvenile court awarded 305 days of custody credits
against the four-year confinement period.1 The minor was arrested for the assault offense
on February 11, 2014, and was committed to DJF on January 13, 2015, a period of 337
days. However, the minor lost credit for time spent in non-secure facilities and for
absconding.2 On May 8, 2014, the minor was transferred from juvenile hall and placed at
Boy’s Republic, a non-secure facility. He absconded on May 18, 2014, and was caught
on May 21, 2014. The minor lost 12 days of credit for this period (May 9 to 20). On
June 16, 2014, the minor was transferred from juvenile hall and placed at Rite of Passage,
a non-secure facility. He remained there until July 2, 2014, when he returned to juvenile




1      Although the issue of custody credits was not raised in the juvenile court, the
minor is not barred from raising the issue for the first time on appeal. (In re Antwon R.
(2001) 87 Cal. App. 4th 348, 350-353.)
2      Since neither Boy’s Republic nor Rite of Passage is a facility of physical
confinement, the minor is not entitled to credit for days spent in these facilities. (Welf. &
Inst. Code, § 726, subd. (d)(5); In re Randy J. (1994) 22 Cal. App. 4th 1497, 1502; In re
Steven E. (1991) 229 Cal. App. 3d 1162, 1165; In re Harm R. (1979) 88 Cal. App. 3d 438,
441-442.)

                                              5
hall. The minor lost 15 days of credit for this period (June 17 to July 1). Thus, the
custody time for the February 2014 offense totals 310 actual days. We modify the order
of commitment to provide for five additional days of credit.
                                         DISPOSITION
       The order of commitment is modified to provide for five additional days of credit.
The juvenile court is directed to prepare an amended commitment order reflecting five
additional days of credit and to forward a certified copy of the amended commitment
order to the Division of Juvenile Facilities. As modified, the order is affirmed.



                                                               /s/
                                                 HOCH, J.



We concur:



         /s/
ROBIE, Acting P. J.



             /s/
BUTZ, J.




                                             6